DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to application #16/286253 filed on 02/26/2019.  Claims 1-20 are pending examination.  
Drawings
Drawings submitted have been accepted.

Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding independent claim 1, the prior art of record fails to teach or suggest " retrieving a roadway graph including one or more open segments and at least two closed segments, wherein the at least two closed segments are discontinuous; computing an importance weight for a plurality of road links of the one or more open segments and the at least two closed segments, wherein the importance weight is based on one or more attributes of the plurality of road links; computing a closure confidence score for the one or more open segments, the at least two closed segments, or a combination thereof based on the importance weight and a link closure confidence score for each of the plurality of links; and changing or not changing a road closure state of the one or more open segments, the at least two closed segments, or combination thereof based on the closure confidence score and a minimum distance threshold between the at least two closed segments.", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 2-17 are allowed by virtue of their dependency.
Regarding independent claim 18, the prior art of record fails to teach or suggest “retrieving a roadway graph including one or more open segments and at least two closed segments, wherein the at least two closed segments are discontinuous; computing an importance weight for a plurality of road links of the one or more open segments and the at least two closed segments, wherein the importance weight is based on one or more attributes of the plurality of road links; computing a closure confidence score for the one or more open segments, the at least two closed segments, or a combination thereof based on the importance weight and a link closure confidence score for each of the plurality of links; and changing or not changing a road closure state of the one or more open segments, the at least two closed segments, or combination thereof based on the closure confidence score and a minimum distance threshold between the at least two closed segments.”, in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 19-20 are allowed by virtue of its dependency.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665